             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00009-MR


NEXUS TECHNOLOGIES, INC.,        )
DANIEL CONTI, and BENJAMIN       )
BOMER,                           )
                                 )
                    Plaintiffs,  )
                                 )
     vs.                         )
                                 )
UNLIMITED POWER, LTD., and       )
CHRISTOPHER J. PETRELLA,         )
                                 )
                    Defendants,  )
________________________________ )                 JUDGMENT
                                 )
UNLIMITED POWER, LTD., and       )
CHRISTOPHER J. PETRELLA,         )
                                 )
     Counterclaim-Plaintiffs,    )
                                 )
     vs.                         )
                                 )
NEXUS TECHNOLOGIES, INC.,        )
DANIEL CONTI, BENJAMIN BOMER, )
and EDWARD PRATHER,              )
                                 )
     Counterclaim-Defendants.    )
                                 )
________________________________ )

     THIS MATTER came for trial and was heard by the undersigned judge,

and a jury was empaneled and answered the issues presented as follows:




      Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 1 of 10
1.   Was Plaintiff Conti an inventor of the device described in the ‘903

     Patent?

                Answer: YES

2.   Was Plaintiff Conti the sole inventor of the device described in the

     ‘903 Patent?

                Answer: YES

3.   Was Plaintiff Conti an inventor of the device described in the ‘213

     Patent?

                Answer: YES

4.   Was Plaintiff Conti the sole inventor of the device described in the

     ‘213 Patent?

                Answer: YES

5.   Was Plaintiff Bomer an inventor of the images contained in the ‘816

     Patent?

                Answer: YES

6.   Was Plaintiff Bomer the sole inventor of the images contained in the

     ‘816 Patent?

                Answer: YES




                                    2

     Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 2 of 10
7.   Was Plaintiff Bomer an inventor of the images contained in the ‘030

     Patent?

               Answer: YES

8.   Was Plaintiff Bomer the sole inventor of the images contained in the

     ‘030 Patent?

               Answer: YES

9.   Did Defendants Unlimited Power Ltd. and/or Petrella:

       A. Convince Plaintiffs to develop and disclose to

            Defendants ideas pertaining to an improved portable

            renewable energy system (“PREPS”) under the

            auspices that Defendants would then hire Plaintiffs and

            pay them to design and manufacture an improved

            PREPS for Defendants?

               As to Defendant Petrella: YES

               As to Defendant Unlimited Power: YES




                                   3

     Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 3 of 10
  B. Did Defendants Unlimited Power Ltd. and/or Petrella

       surreptitiously file patent applications embodying

       Plaintiffs’ ideas for an improved PREPS, naming

       Petrella as the sole inventor?

          As to Defendant Petrella: YES

          As to Defendant Unlimited Power: YES

  C. Did Defendants Unlimited Power Ltd. and/or Petrella

       aid Ravensafe in suing Plaintiffs for infringing the

       patents?

          As to Defendant Petrella: YES

          As to Defendant Unlimited Power: YES

  D. Did Defendants Unlimited Power Ltd. and/or Petrella

       use the patents as leverage to dissuade potential

       investors and customers from doing business with

       Plaintiff Nexus Technologies, Inc.?

          As to Defendant Petrella: YES

          As to Defendant Unlimited Power: YES




                              4

Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 4 of 10
 10.    Was the conduct of Defendants Unlimited Power and/or Petrella you

        found in answering Issue 9 above engaged in by Defendants

        Unlimited Power and/or Petrella in commerce or did it affect

        commerce?

                  Answer: YES

 11.    Was such conduct of Defendants Unlimited Power and/or Petrella

        a proximate cause of any injury to Plaintiffs?

                  Answer: YES

 12.    What amount of damages have Plaintiffs sustained as a result of

        Defendants’ conduct?

                  Answer: $10,650,000

       Based on the foregoing facts as found by the jury, the Court concludes

as a matter of law that Daniel Conti is the sole inventor of U.S. Patent Nos.

9,865,903 (the ‘903 Patent) and 10,084,213 (the ‘213 Patent); Benjamin

Bomer is the sole inventor of U.S. Patent Nos. D807,816 (the ‘816 Patent),

and D815,030 (the ‘030 Patent); and the conduct found by the jury in issues

9(a), 9(b), 9(c), and 9(d) constitutes unfair and deceptive trade practices

within the prohibitions of N.C. Gen. Stat. § 75-1.1, et seq. (“Chapter 75”).

       Upon the close of the Defendants/Counterclaim Plaintiffs’ evidence,

the Plaintiffs/Counterclaim Defendants made an oral motion for judgment as

                                       5

        Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 5 of 10
a matter of law pursuant to Rule 50(a) of the Federal Rules of Civil Procedure

with respect to the counterclaim asserted by Christopher J. Petrella and

Unlimited Power Ltd. against Nexus Technologies, Inc., Daniel Conti, and

Edward Prather for unfair and deceptive trade practices under Chapter 75.

The Court concludes that Nexus Technologies, Inc., Daniel Conti, and

Edward Prather are entitled to judgment as a matter of law with respect to

the Defendants/Counterclaim Plaintiffs’ Chapter 75 counterclaim because

the Defendants/Counterclaim Plaintiffs presented an insufficient evidentiary

basis from which a reasonable jury could find that the Plaintiffs/Counterclaim

Defendants engaged in bad faith negotiations regarding a potential merger

or joint venture between Nexus and Unlimited Power and stall those

negotiations for the purpose of developing their own PREPS and beating

Unlimited Power to market. That counterclaim is therefore dismissed.

        The Court previously entered an Order granting summary judgment in

favor      of     the      Plaintiffs/Counterclaim      Defendants    on   the

Defendants/Counterclaim Plaintiffs’ counterclaims for breach of contract,

unjust enrichment, and conversion. The Court’s prior Order also granted

summary         judgment     in   favor       of   Benjamin   Bomer   on   the

Defendants/Counterclaim Plaintiffs’ counterclaim against him for unfair and

deceptive trade practices under Chapter 75.

                                          6

         Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 6 of 10
      The Court previously entered an Order granting dismissal in favor of

the Plaintiffs/Counterclaim Defendants on the Defendants/Counterclaim

Plaintiffs’ counterclaims for negligent misrepresentation, constructive fraud,

and civil conspiracy against Nexus Technologies, Inc., Daniel Conti,

Benjamin Bomer, and Edward Prather.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that

the inventorship of U.S. Patent No. 9,865,903 and U.S. Patent No.

10,084,213 is hereby corrected to reflect that Daniel Conti is the sole inventor

of U.S. Patent No. 9,865,903 and U.S. Patent No. 10,084,213.

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

inventorship of U.S. Patent No. D807,816 and U.S. Patent No. D815,030 is

hereby corrected to reflect that Benjamin Bomer is the sole inventor of U.S.

Patent No. D807,816 and U.S. Patent No. D815,030.

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

Defendant Christopher J. Petrella is not an inventor of U.S. Patent No.

9,865,903, U.S. Patent No. 10,084,213, U.S. Patent No. D807,816, and U.S.

Patent No. D815,030, and that the assignees of the Defendant Christopher

J. Petrella of such Patents are adjudged to have received nothing by way of

such purported assignments.




                                       7

       Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 7 of 10
      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

jury’s award of $10,650,000 for unfair and deceptive trade practices is hereby

trebled in accordance with N.C. Gen. Stat. § 75-16.

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Nexus

Technologies, Inc., Daniel Conti, and Benjamin Bomer shall have and

recover of Christopher J. Petrella and Unlimited Power Ltd. jointly and

severally the sum of $31,950,000, with prejudgment interest from the date of

the filing of the Complaint herein, and Nexus Technologies, Inc., Daniel

Conti, and Benjamin Bomer shall recover the costs of this action from

Christopher J. Petrella and Unlimited Power Ltd.

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

Plaintiffs’ oral motion for judgment as a matter of law pursuant to Rule 50(a)

of the Federal Rules of Civil Procedure is GRANTED as to the counterclaim

for unfair and deceptive trade practices asserted by Christopher J. Petrella

and Unlimited Power Ltd. against Nexus Technologies, Inc., Daniel Conti,

and Edward Prather.      That counterclaim is hereby DISMISSED WITH

PREJUDICE and Christopher J. Petrella and Unlimited Power Ltd. shall

recover nothing from Nexus Technologies, Inc., Daniel Conti, or Edward

Prather in the form of damages or in the form of setoff.




                                      8

       Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 8 of 10
     IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

Plaintiffs’ Motion for Summary Judgment [Doc. 44] is GRANTED IN PART

as to the counterclaims for breach of contract, unjust enrichment, and

conversion asserted by Christopher J. Petrella and Unlimited Power Ltd.

against Nexus Technologies, Inc., Daniel Conti, Benjamin Bomer, and

Edward Prather.    Those counterclaims are hereby DISMISSED WITH

PREJUDICE and Christopher J. Petrella and Unlimited Power Ltd. shall

recover nothing from Nexus Technologies, Inc., Daniel Conti, Benjamin

Bomer, and Edward Prather in the form of damages or in the form of setoff

on these counterclaims.

     IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

Plaintiffs’ Motion for Summary Judgment [Doc. 44] is GRANTED IN PART

as to counterclaims for unfair and deceptive trade practices asserted by

Christopher J. Petrella and Unlimited Power Ltd against Benjamin Bomer.

That counterclaim is hereby DISMISSED WITH PREJUDICE and

Christopher J. Petrella and Unlimited Power Ltd. shall recover nothing from

Benjamin Bomer in the form of damages or in the form of setoff on that

counterclaim.

     IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the

Plaintiffs’ Motion to Dismiss for Failure to State a Claim [Doc. 17] is

                                    9

      Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 9 of 10
GRANTED      IN   PART     as      to    the      counterclaims   for   negligent

misrepresentation, constructive fraud, and civil conspiracy asserted by

Christopher J. Petrella and Unlimited Power Ltd. against Nexus

Technologies, Inc., Daniel Conti, Benjamin Bomer, and Edward Prather

Those counterclaims are hereby DISMISSED WITH PREJUDICE and

Christopher J. Petrella and Unlimited Power Ltd. shall recover nothing from

Nexus Technologies, Inc., Daniel Conti, Benjamin Bomer, and Edward

Prather in the form of damages or in the form of setoff on those

counterclaims.

     The Court retains jurisdiction of this matter for the purpose of

addressing any motion for attorney’s fees that may be filed by Nexus

Technologies, Inc., Daniel Conti, Benjamin Bomer, and Edward Prather.
                                Signed: March 29, 2021
     IT IS SO ORDERED.




                                        10

      Case 1:19-cv-00009-MR Document 113 Filed 03/29/21 Page 10 of 10
